Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, line 2, “the ECV2” lacks clear antecedent basis in the claim.  
 In claim 3, line 3, applicant recites “electrical cables”, then in line 4, recites “electrical wires”.  It appears that applicant is claiming the same structure, but that is not entirely clear.  If the same structure is being claimed, then “electrical wires” should be –the electrical cables-.  In line 2, applicant recites “cable ducts” then, in lines 3-4, recites “electrical ducts”.  It appears that these are the same structures but it is not clear because applicant has not used consistent terms for the elements.  Correction is required.
In claim 4, lines 6, “the top brackets” lack clear antecedent basis in the claim.
In claim 6, line 4, “the two sides lack clear antecedent basis in the claim.
In claim 7, line 2, “the ducts” is unclear in that applicant has claimed two different ducts (“cable ducts” and “electrical ducts”) in claim 3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Kawatani (USPN 9,136,514) in view of Reed (USPGPub 2009/0004554). 
Regarding claim 1, Kawatani teaches a two wheel electric motorized cycle frame 3 incorporating a battery 19, comprising: a frame main body with a battery containment framework 3 disposed on the frame main body, wherein the battery is contained by the battery containment framework.  
The battery of Kawatani is removable from the side but it is not clear if a side of the framework is removable or contains partition boards.
Reed teaches a motorcycle (see para [0018], line 12) having a case-free battery 60 mounted through the side of a framework (see Figure 2) with a battery containment framework.  At least one side of the framework (a strap attached by bolts 52, 54, as seen in Figure 2) is removable to facilitate replacing the battery, and partition boards (sides of container 90) are inserted in the framework to 
It would have been obvious to one of ordinary skill in the art to provide the Kawatani motorcycle with a case-free battery in a containment framework having partition boards for containing electrical components, as taught by Reed, in order to effectively protect the electrical components mounted on the framework.
Regarding claim 2, the battery containment framework houses an electronic controller of the ECV2 (a solenoid), electrical connections (prongs, discussed in para [0028]) of the electronic controller being accommodated in a protective electrical interconnections cavity (cavity in compartment 90 of Reed).  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kawatani and Reed as applied to claims 1 and 2 above, and further in view of Talavasek et al. (USPGPub 2013/0241170).
Regarding claim 3, the combination lacks cable ducts for brake and electrical cables running from the handle bar assembly to the rear wheel assembly, holes in the ducts are included to allow electrical wires to enter and exit the protective electrical interconnections cavity.
Talavasek teaches an electric cycle having a battery containment framework including ducts 170a-d (see Figures 6 and 7b; se para [0040]) for brake (brake cable 220) and electrical cables (electrical cables for derailleur) running from the handle bar assembly to the rear wheel assembly 250, 265 (described in para [0040], lines 1-8), holes (cable ports 80) in the ducts are included to allow electrical wires to enter and exit the protective electrical interconnections cavity.
It would have been obvious to one of ordinary skill in the art to provide the combination framework with wire and cable ducts, as taught by Talavasek, in order to route and protect cables and wires that extend from cycle handlebars to the battery and rear wheel. 


Allowable Subject Matter
Claims 4-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Halevi shows an electric vehicle frame having a battery contained within a framework of a seat tube, back stay, bottom stay and side sails.
	Matsushima, Schless, Evensen, Binggeli, and WO 2019/065966 electric motorcycles with a battery accessible from the side of the framework.
	JPP2000-247278 shows a moped with batteries accessible from the side of its framewotk.
	Sugh and Jankura shows cycle frames with internal cable ducts.
	Kin shows an electric cycle with a controller containment section partitioned from a motor containment section.
	Sugioka shows an electric cycle having a battery containing framework with panels or boards dividing its compartments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641.  The examiner can normally be reached on Monday-Friday, 7:30-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611                                                                                                                                                                                                        




/ab/